Herlihy, J. (concurring).
I agree with the result in this case upon the ground that the record contains evidence that the petitioner was selling milk to stores located in counties where it was not licensed to do business as evidenced by its billings to those stores. Such facts are consistent with the pattern discerned in the cases of Matter of Dairylea Coop. v Dyson (55 AD2d 413); Matter of Sealtest Foods Div. of Nat. Dairy Prods. Corp. v Wickham (33 AD2d 51) and Matter of Glen & Mohawk Milk Assn. v Wickham (28 AD2d 764, affd 24 NY2d 963, cert den 396 US 1004). The petitioner misconstrues the case of Matter of Perky Milk Corp. v Wickham (15 AD2d 624) by overemphasizing the fact that in that case the delivery was f. o. b. at its licensed plant.
It is quite apparent from the decision in Perky that the sale *421to the Golub Corporation was not a violation of the license to sell in Saratoga County and in any event was not subject to being considered as a sale to the individual Central Markets. In 1961 there was nothing wrong with the transaction involved in Perky and the only problem the Perky Milk Corporation had was that it would not be permitted to rely upon the fact that Golub Corporation was already using Perky milk in its stores outside of the licensed counties to support the petition to deliver and sell milk directly to those stores.
Contrary to the position of the majority herein, the language in Matter of Perky Milk Corp. v Wickham (supra) which indicated that a prospective purchaser who undertook to purchase from a licensee in a licensed county and transport the milk to an unlicensed county could not be prohibited by action against the licensee, was not obiter dictum. The court in Perky did not assume the validity of the Golub Corporation purchase but instead passed upon such validity so as to determine the allegation of the petitioner in Perky that a license extension would not result in additional competition in otherwise unlicensed counties.
Lastly, I agree with the majority that the penalty is not reviewable in this proceeding.
Koreman, P. J., Sweeney and Larkin, JJ., concur with Main, J.; Herlihy, J., concurs in a separate opinion.
Determination modified, by striking the condition that petitioner pay a $6,000 civil penalty within 30 days, and, as so modified, confirmed, with costs to respondent.